Citation Nr: 1519172	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-09 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from January 1992 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to TDIU.

As an initial matter, the Board notes that, in a March 2014 rating decision, the RO erroneously re-adjudicated the Veteran's claim of entitlement to TDIU.  Significantly, however, insofar as the Veteran's claim of entitlement to TDIU was already in appellate status at the time of the RO's March 2014 rating decision, such adjudicatory action is rendered moot.  Accordingly, the Board concludes that the pertinent TDIU claim currently on appeal is his appeal of the RO's October 2010 rating decision.

The Board also notes that, in a February 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a lower back condition, a bilateral hip condition, and an ankle condition.  Thereafter, in February 2010, the Veteran filed a Notice of Disagreement as to the February 2009 rating decision, and in April 2011, the RO issued a Statement of the Case as to these issues.  Significantly, however, the Veteran did not perfect an appeal as to these claims by timely filing a substantive appeal, and as such, they are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  

In January 2015, the Veteran testified before the undersigned at a Board video teleconference hearing.  A transcript of this hearing has been associated with the claims file.  Per the Veteran's request, the record was held open for 60 days following this hearing to allow for the submission of additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the records located in VBMS, there are additional electronic records related to the Veteran in Virtual VA.  A review of the records in Virtual VA does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated through February 2015, which were not considered by the Agency of Original Jurisdiction (AOJ) in the April 2014 Supplemental Statement of the Case.  See 38 C.F.R.  § 20.1304(c).  Significantly, however, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review all of the newly associated documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  

The issues of entitlement to service connection for depression and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a right hip disorder, a low back disorder, a right ankle disorder, and a left ankle disorder, all claimed as secondary to the Veteran's service-connected bilateral knee disorders, have been raised by the Veteran in a March 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).  However, these issues have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he is unable to work as a result of his service-connected right and left knee arthritis and bilateral patellofemoral syndrome.  Specifically, he asserts that he is unable to work because he is unable to stand for any amount of time without the assistance of a cane or walker, and is unable to squat, kneel, bend, run, or jump.  See Veteran's May 2011 Notice of Disagreement; Board Hearing Tr. at 2-3.  He has also reported that he is unable to work because his disabilities require him to take narcotics daily, do physical therapy three days a week, and get assistance with his activities of daily living (i.e., cooking, cleaning, bathing, toileting).  See Veteran's March 2012 VA Form 9.  

Although the Board regrets the additional delay, before the Veteran's claim of entitlement to TDIU can be adjudicated, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide this claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board finds that, on remand, the Veteran should be afforded a Social and Industrial Survey so as to obtain a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  Significantly, however, the Board finds that such a survey would be helpful in the adjudication of the Veteran's TDIU claim.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

In determining that such an assessment is warranted, the Board acknowledges that, in January 2013, a VA examiner provided the opinion that the Veteran would be unemployable on a sedentary and non-sedentary basis for the remainder of his life.  In providing this opinion, the examiner noted that the Veteran's permanently disabling conditions included degenerative arthritis and degenerative disc disease of the cervical and lumbar spine, as well as degenerative arthritis of the shoulder, knee, and ankle.  Significantly, however, the VA examiner failed to provide any explanation or rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the Board notes that the examiner failed to provide an opinion as to whether the Veteran's service-connected bilateral knee disabilities alone render the Veteran unemployable.  In this regard, the Board highlights that, while the Veteran has a pending claim for entitlement to service connection for depression, as well as a pending petition to reopen claims of entitlement to service connection for a right hip disorder, a low back disorder, a right ankle disorder, and a left ankle disorder, service connection is not currently in effect for these disabilities.  

A review of the record also reflects that the Veteran's post-service treatment records may be incomplete.  Specifically, during his January 2015 Board hearing, the Veteran testified that he had received VA Vocational Rehabilitation services.  See Board Hearing Tr. at 3, 9.  Significantly, however, no Vocational Rehabilitation records are currently associated with the claims file.  The Veteran also reported that he receives regular private treatment from Dr. N.T.S., including treatment on at least three occasions within the past year.  See Board Hearing Tr. at 12-14.  Significantly, however, the only records currently on file from Dr. N.T.S. are prescription notes dated in February 2012 and March 2012.  Moreover, the Board notes that the most recent VA treatment records currently on file are records from the Detroit VA Medical Center (VAMC) dated in February 2015.  As such, on remand, efforts should be made to obtain a complete copy of the Veteran's treatment and vocational rehabilitation records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all private treatment records relating to the Veteran's service-connected disabilities, to specifically include treatment records from Dr. N.T.S., dated from July 2010 to present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
  
2.  Make arrangements to obtain any outstanding treatment records regarding the Veteran's service-connected disabilities from the Detroit VA Medical Center dated from February 2015 to present.  If, after making continued efforts to obtain such records, it is determined that it is reasonably certain that such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Make arrangements to obtain the Veteran's VA Vocational Rehabilitation folder.  If, after making continued efforts to obtain such records, it is determined that it is reasonably certain that such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the development requested in items (1) through (3) is completed, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The entire claims file should be made available to and be reviewed in conjunction with the survey, and it should be confirmed that such records were available for review.  

The VA Social and Industrial surveyor is requested to describe the Veteran's employment history. 

The surveyor should also comment, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, on the functional impairment caused solely by the service-connected disabilities (currently, right knee arthritis, left knee arthritis, and bilateral patellofemoral syndrome).  In particular, the surveyor should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

All opinions provided should be thoroughly explained, and a complete rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




